DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 04/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 was filed after the mailing date of the 03/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wukusick (U.S. 2005/0139633).
In regards to claim 1. Wukusick discloses a staple retainer (160) for use with a surgical staple cartridge unit (120), comprising:(a) a body (fig. 10) having a first body side (illustrated in fig. 10 the lower side which has locking features 163 and protrusions 165 and 164) and a second body side (illustrated in fig. 10 side containing the letter G), wherein the body is configured to be positioned within an aperture (illustrated in fig. 27 and 28) defined between an anvil (at least element 122, 124 and 155 see fig. 6) and a deck (127) of the staple cartridge unit such that the first body side confronts the anvil (illustrated in at least fig. 7 and fig. 42 the first body side confronts portion 155 of the anvil) and the second body side confronts the deck (illustrated in at least fig. 27 and 28), wherein the second body side is configured to 
In regards to claim 2. Wukusick discloses The staple retainer of claim 1, Wukusick further discloses wherein the first and second protrusions are spaced apart along a length of the body (a length of the body is not defined as the longest side as such any side of the body can be defined as its length in this case this dimension is illustrated in fig. 25 and 41).
In regards to claim 3. Wukusick discloses The staple retainer of claim 1, Wukusick further discloses further comprising a resiliently deflectable beam (162) coupled to the first body side, wherein the first and second protrusions are disposed on the beam (illustrated in fig. 41 and 42 also see at least paragraph 62).
Wukusick discloses The staple retainer of claim 1, Wukusick further discloses wherein the staple retainer is configured to contact the anvil along a contact plane, wherein the first and second protrusions cooperate to define the contact plane (the contact plane is any plane created between the two points of contact created by the first by protrusion 165 and the second by protrusion 164 on the anvil, since the plane is not defined in relation to anything else, any plane intersecting the two points of contact can serve as the contact plane.).
In regards to claim 6. Wukusick discloses the staple retainer of claim 1, Wukusick further discloses wherein the first and second protrusions are configured to resiliently assume a first deflected state relative to the body when the staple retainer is positioned within a first aperture of a first staple cartridge unit, wherein the first and second protrusions are configured to resiliently assume a second deflected state relative to the body when the staple retainer is positioned within a second aperture of a second staple cartridge unit, wherein the first and second apertures differ in size (the retainer of Wukusick is capable of performing this function since both the first and second protrusions are on a spring beam the amount of deflection depend on the position of the retainer in relation to the contact surface this distance changes with size of the cartridge and therefore the size of the aperture).
In regards to claim 7. Wukusick discloses the staple retainer of claim 1, Wukusick further discloses wherein the first body side includes an elongate opening (opening adjacent slots 163), wherein the first and second protrusions are movably disposed within the elongate opening (illustrated in at least figs. 11, 12, and 41 and 42).
In regards to claim 14. Wukusick further discloses A staple cartridge unit configured for use with a surgical stapler (20), comprising:(a) a cartridge housing (120) having a deck (127) that includes a plurality of openings (128 see fig. 8); (b) a plurality of staples disposed within the openings (see paragraph 56); (c) an anvil (at least elements 122, 123, 124 and 155 see the anvil assembly bottom of fig. 6) having a plurality of staple forming pockets (129, also see at least paragraph 44 and fig. 6), wherein the anvil and 
In regards to claim 15. Wukusick further discloses A surgical stapler comprising: (a) a body assembly (21); (b) a shaft assembly (28) extending distally from the body assembly; and (c) an end effector (80) at a distal end of the shaft assembly, wherein the end effector comprises: (i) a support structure (81), and (ii) the staple cartridge unit of claim 14 removably mounted within the support structure (illustrated in at least fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wukusick (U.S. 2005/0139633) in view of Farascioni (U.S. 2012/0145714).
In regards to claim 1. Wukusick discloses a staple retainer (160) for use with a surgical staple cartridge unit (120), comprising:(a) a body (fig. 10) having a first body side (illustrated in fig. 28 the side next to label 160) and a second body side (illustrated in fig. 10 side containing the letter G), wherein the body is configured to be positioned within an aperture (illustrated in fig. 27 and 28) defined between an anvil (at least element 122, 124 and 155 see fig. 6) and a deck (127) of the staple cartridge unit such that the 

    PNG
    media_image1.png
    676
    735
    media_image1.png
    Greyscale

Wukusick does not disclose a retainer including a first and second protrusion wherein the first and second protrusions are configured to resiliently deflect toward the second body side in response to the staple retainer being positioned within the aperture of the staple cartridge unit, wherein the first and second protrusions are configured to cooperate with the second body side to maintain a predetermined distance between the anvil and the deck.
Farascioni teaches a retainer (210) a first body side (226) a second body side (228) including a first (236) and second (240) protrusion (illustrated in at least fig. 12) wherein the first and second protrusions are configured to resiliently deflect toward the second body side in response to the staple retainer being positioned within the aperture of the staple cartridge unit (when the cartridge unit is placed in a stapler the protrusions are capable of maintaining a space between the cartridge and the anvil additionally as noted in paragraph 42 the retainer is made of plastic which is capable of resiliently deflecting in response to the contact by the anvil), wherein the first and second protrusions are configured to cooperate with the second body side to maintain a predetermined distance between the anvil and the deck (the predetermined distance between anvil and desk is the thickness of the retainer).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Wukusick with the protrusions on the retainer as taught by Farascioni for the purpose of maintaining space as well as easier applying and removing of the retainer as taught by Farascioni in at least paragraphs 62, 67,
In regards to claim 4. Wukusick as modified by Farascioni teach the staple retainer of claim 1, Farascioni further teaches wherein the staple retainer is configured to contact the anvil along a contact plane (the contact plane would be the top of the plane at the intersection of the protrusions 240 and 236 and the anvil which is parallel to the surface 226 when installed in an end effector), wherein the first and second protrusions cooperate to define the contact plane (as described the staple retainer is capable of defining a contact plane between the protrusions and the anvil when installed in an end 
In regards to claim 5. Wukusick as modified by Farascioni teach the staple retainer of claim 4, Farascioni further teaches wherein the first and second protrusions are configured to orient the anvil such that the contact plane is parallel to the second body side and the deck (the combination is further capable of this function since the contact plane formed by the protrusions 236 and 240 would be against the anvil opposite the deck and parallel to since as illustrated in fig. 20 and 21 of Farascioni the deck and contact plane are parallel to each other and the anvil when installed in an end effector).
In regards to claim 8. Wukusick as modified by Farascioni teach the staple retainer of claim 1, Wukusick further discloses a latch member (164) coupled with the body, wherein the latch member is movable relative to the body between a latching position (fig. 25 and 41) and a release position (fig. 26 and 42), wherein in the latching position the latch member is configured to capture a feature (124) of the staple cartridge unit and thereby constrain the staple retainer relative to the staple cartridge unit (see at least paragraph 62), wherein in the release position the latch member is configured to release the feature and thereby permit separation of the staple retainer from the staple cartridge unit (see at least paragraph 62 and 78).
In regards to claim 9. Wukusick as modified by Farascioni teach the staple retainer of claim 8, Wukusick as modified by Farascioni teaches wherein the first and second protrusions are resiliently deflectable relative to the body independently of movement of the latch member relative to the body (since each feature is in a different location and resiliently deflectable relative to the body through separate mechanism the combination would maintain that the protrusion and the latch member are separately resiliently deflectable relative to the body).
Wukusick as modified by Farascioni teach the staple retainer of claim 8, Wukusick further discloses wherein the latch member is resiliently biased toward the latching position (as illustrated in fig. 25 the latch is biased to maintain a latch on feature 124 until a force is applied to element 165 moving the latch 164 against spring 162 to move the latch to the released position).
In regards to claim 11. Wukusick as modified by Farascioni teach the staple retainer of claim 8, Wukusick further discloses wherein a first end (163) of the latch member is fixed relative to the body (see fig. 11), wherein a second end (164) of the latch member is translatable relative to the body between the latching position and the release position (illustrated in at least fig. 41 and 42).
In regards to claim 12. Wukusick as modified by Farascioni teach the staple retainer of claim 8, Wukusick further discloses wherein the latch member includes a jaw (the jaw is formed by latch member 164 and 163 as shown in fig. 41 and 42 grasp the member 124), wherein the jaw is translatable relative to the body between the latching position and the release position (the portion 164 is translatable as illustrated in fig. 42 relative to body portion 163).
In regards to claim 13. Wukusick as modified by Farascioni teach the staple retainer of claim 12, Wukusick further discloses wherein the body includes a slot (163 see paragraph 62) configured to receive the feature of the staple cartridge unit when the staple retainer is positioned within the aperture of the staple cartridge unit (see at least fig. 25 and 41), wherein the jaw (164) is configured to releasably capture the feature when the feature is disposed within the slot (see at least fig. 41 and 42 and at least paragraphs 62, and 73).

Claims 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wukusick (U.S. 2005/0139633) in view of Aronhalt (U.S. 2014/0224686).
In regards to claim 16. Wukusick discloses a staple retainer (160) for use with a surgical staple cartridge unit (120), comprising:(a) a body (fig. 11) having a first body side (the side shown in fig. 29 near element 
Wukusick does not discloses a resilient contact member disposed at the first body side, wherein the resilient contact member is configured to contact the anvil and resiliently deflect toward the second body side to thereby orient the anvil parallel to the second body side and the deck.
Aronhalt teaches a retainer (2000) a first body side (the upper side including protrusions 2014) a second body side (the lower body side including protrusions 2008) including a resilient contact member (2014) disposed at the first body side (see fig. 229), wherein the resilient contact member is configured to contact the anvil and resiliently deflect toward the second body side to thereby orient the anvil parallel to the second body side and the deck (illustrated in at least fig. 232 illustrates the deflection of the resilient member 2014 away from anvil and towards the cartridge).
It would have been obvious for one having ordinary skill in the art at the time of filing to modify Wukusick with the teachings of Aronhalt such that the retainer has a resilient contact members for aligning the anvil and cartridge as well as be suitable for other purposes such as the application and 
In regards to claim 17. Wukusick as modified by Aronhalt teach the staple retainer of claim 16, Aronhalt further teaches wherein the resilient contact member comprises a resiliently deflectable beam (feature 2014extends from a deflectable beam as illustrated in at least figs. 231-234).
In regards to claim 18. Wukusick as modified by Aronhalt teach The staple retainer of claim 17, Aronhalt further teaches wherein the resilient contact member further comprises a plurality of protrusions (illustrated in at least fig. 233 as at least two) disposed on the resiliently deflectable beam, wherein the protrusions are configured to contact the anvil (see fig. 231 and 232).
In regards to claim 19. Wukusick discloses A staple cartridge unit (120) for use with a surgical stapler (20), comprising: (a) a cartridge housing (121), wherein the cartridge housing includes: (i) a deck (127), (ii) a plurality of openings (128) formed in the deck, and (iii) a plurality of staples (see at least paragraph 46) disposed within the openings, wherein the staples are configured to be driven from the openings and into tissue positioned against the deck (see at least paragraphs 5, 6, 46, and 53); (b) an anvil (fig. 6 at least elements 122, 123, and 155) movably coupled with the cartridge housing (illustrated in at least fig. 6), wherein the anvil includes a plurality of pockets (129) configured to form the staples (see paragraph 46), wherein the cartridge housing is translatable toward and away from the anvil (illustrated in at least figs. 32 and 33); and (c) a staple retainer (160) removably positioned between the deck and the anvil (fig. 27-29), wherein the staple retainer includes: (i) a body (fig. 11) having a first body side that confronts the anvil and a second body side (side illustrated in fig. 11 with letter G) that confronts the deck, (ii) a first protrusion (see annotated fig. 28 below) disposed at the first body side, wherein the first protrusion is configured to contact the anvil at a first location (location shown in fig. 24), and (iii) a second protrusion (see annotated fig. 28 below) disposed at the first body side, wherein the second protrusion is configured to contact the anvil at a second location spaced from the first location 

    PNG
    media_image1.png
    676
    735
    media_image1.png
    Greyscale

Aronhalt teaches a retainer (2000) a first body side (the upper side including protrusions 2014) a second body side (the lower body side including protrusions 2008) including a first and second protrusion (2014) disposed at the first body side (see fig. 229), wherein at least one of the first protrusion or the second protrusion is resiliently deflectable toward the second body side (illustrated in at least fig. 232 illustrates the deflection of the resilient member 2014 away from anvil and towards the cartridge).
It would have been obvious for one having ordinary skill in the art at the time of filing to modify Wukusick with the teachings of Aronhalt such that the retainer has first and second protrusions for aligning the anvil and cartridge as well as be suitable for other purposes such as the application and 
In regards to claim 20. Wukusick as modified by Aronhalt teaches The staple cartridge unit of claim 19, Wukusick discloses wherein the staple cartridge unit further comprises an elongate pin (124) that extends between the cartridge housing and the anvil (see fig. 29), wherein the cartridge housing is configured to translate along the elongate pin toward and away from the anvil (see at least fig. 31 and 32 and paragraph 87 and 88), wherein the staple retainer is configured to releasably capture the elongate pin to constrain the body relative to the cartridge housing and the anvil (see at least fig. 25, 26, 41 and 42; see at least paragraphs 73 and 78).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, 



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731